Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 17/060,400 has claims 1-20 pending filed on 10/01/2020; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
No priority has been claimed by the Applicant for the Application No. 17/060,400. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 10/01/2020 are accepted for examination purposes

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a write operation to write data to a page maintained by a file system implementing hierarchical reference counting for pages within storage; performing a lookup within a lookup structure utilizing information related to the page to identify a lookup entry within the lookup structure; comparing a lookup entry generation count within the lookup entry to a file system info generation count within a file system info object for a volume associated with the page; in response to the lookup entry generation count not matching the file system info generation count, traversing a file system tree of the file system to determine a reference count for the page; and implementing the write operation based upon the reference count.
The limitations of the claim recites receiving a write operation to write data to a page maintained by a file system implementing hierarchical reference; performing a lookup within a lookup structure utilizing information related to the page to identify a lookup entry within the lookup structure; comparing a lookup entry generation count within the lookup entry to a file system info generation count within a file system info object for a volume; in response to the lookup entry generation count not matching the file system info generation count, traversing a file system tree of the file system; and implementing the write operation based upon the reference count. That is, nothing in the claim element precludes the step from practically being performed in the mind. A user can easily receive a write operation to write data to a page, performing a lookup within a lookup structure utilizing information related to the page, comparing a lookup entry generation count within the lookup entry to a file system info generation count, in response to the lookup entry generation count not matching the file system info generation count, traversing a file system tree, and implementing the write operation based upon the reference count.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. As per MPEP 2106,04(a)(2) III “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements of “counting for pages within storage”, “associated with the page” and “to determine a reference count for the page” in the claim limitations do not improve the functioning of a computer, or an improvement to other technology and is merely using a computer as a tool to perform the concept.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not have additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

As per claim 11:
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites store an inode generation count within an inode associated with a file having a first file identifier; store a lookup entry clone generation count within a lookup entry for a page maintained by a file system implementing hierarchical reference counting for pages within storage, wherein the page comprises data of the file; and in response to cloning the file to create a cloned file having a second file identifier; increase the inode generation count within the inode.
The limitations of the claim recites store an inode generation count within an inode associated with a file having a first file identifier; store a lookup entry clone generation count within a lookup entry for a page maintained by a file system implementing hierarchical reference counting for pages within storage; and in response to cloning the file to create a cloned file having a second file identifier; increase the inode generation count within the inode. That is, nothing in the claim element precludes the step from practically being performed in the mind. A user can easily store an inode generation count within an inode associated with a file having a first file identifier, store a lookup entry clone generation count within a lookup entry for a page maintained by a file system, and in response to cloning the file to create a cloned file having a second file identifier; increase the inode generation count within the inode.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. As per MPEP 2106,04(a)(2) III “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements of “implementing hierarchical reference counting for pages within storage, wherein the page comprises data of the file” in the claim limitations do not improve the functioning of a computer, or an improvement to other technology and is merely using a computer as a tool to perform the concept.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not have additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

As per claim 15:
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a memory comprising machine executable code; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device to; assign a first hash identifier and a first file identifier to a first file; clone the first file to create a second file; and assign the first hash identifier to the second file, a second hash identifier to the second file, and a third hash identifier to the first file, wherein the assignment of the first hash identifier is retained for the first file.
The limitations of the claim recite assign a first hash identifier and a first file identifier to a first file; clone the first file to create a second file; and assign the first hash identifier to the second file, a second hash identifier to the second file, and a third hash identifier to the first file, wherein the assignment of the first hash identifier is retained for the first file. A user can easily a first hash identifier and a first file identifier to a first file; clone the first file to create a second file; and assign the first hash identifier to the second file, a second hash identifier to the second file, and a third hash identifier to the first file, wherein the assignment of the first hash identifier is retained for the first file.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. As per MPEP 2106,04(a)(2) III “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. There are no  additional elements in the claim limitations that do not improve the functioning of a computer, or an improvement to other technology and is merely using a computer as a tool to perform the concept.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not have additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
As per dependent claims 2-10, 12-14 and 6-20 depend directly or indirectly on the independent claims 1, 11 and 15 and these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The dependent claim 2 states additional steps for the method of the claim 1 “in response to the lookup entry generation count matching the file system info generation count, bypassing the traversal of the file system tree and processing the write operation based upon the lookup entry”, the claim 3 in response to the reference count being greater than one, implementing the write operation as a copy-on-write operation”, claim 4 states additional steps of the method of claim 1 “in response to the reference count being equal to one, implementing the write operation to write the data to the page”, the claim 5 states additional steps of the method of the claim 1 “wherein the information comprises a file system identifier, a level of the page within the file system tree, and a file block number, and wherein the page corresponds to an inofile block”,    the claim 6 states additional steps for the method of the claim 1 “wherein the information comprises a hash identifier, a level of the page within the file system tree, and a file block number, and wherein the page corresponds to a user file”, the claim 7 states additional steps for the method of the claim 1 “in response to creating a snapshot of the volume, increasing the file system info generation count”, the claim 8 states additional steps for the method of the claim 1  “in response to receiving a read operation targeting the page; implementing the read operation based upon the lookup entry generation count being less than or equal to the file system info generation count”, the claim 9 states additional steps for the method of the claim 1 “performing a snapshot delete operation to delete a snapshot of the volume”, the claim 10 states additional steps for the method of the claim 1 “in response to receiving a snapshot restore operation to restore the file system to a state captured within a snapshot, traverse the lookup structure to invalidate lookup entries that have entry generation counts greater than a target file system info generation count of the snapshot”, the claim 12 states additional steps for the non-transitory machine readable medium of the claim 11 “wherein the instructions cause the machine to: store the lookup entry within a lookup structure, wherein the lookup entry is indexed by a hash of the first file identifier”, the claim 13 states additional steps for the non-transitory machine readable medium of the claim 11 “wherein the instructions cause the machine to: in response to receiving a read operation targeting the page, utilize the first file identifier to locate the lookup entry within a lookup structure for accessing the page”, the claim 14 states additional steps for the non-transitory machine readable medium of the claim 11 “in response to receiving a write operation targeting the page, processing the write operation utilizing a lookup entry based upon the lookup entry clone generation count matching the inode generation count”, the claim 16 states additional steps for the computing device of the claim 15 “insert a lookup entry for the first file within a lookup structure, wherein the lookup entry is inserted into the lookup structure as a function of the first hash identifier, a level of the first file within a file system tree, and a file block number”, the claim 17 states additional steps for the computing device of the claim 15 “in response to receiving a read operation targeting the second file, sequentially utilizing hash identifiers, including the first hash identifier and the second hash identifier, within a hash identifier list according to an ordering of the hash identifiers to identify a corresponding lookup entry within a lookup structure”, the claim 18 states additional steps for the computing device of the claim 15 “in response to receiving a write operation targeting the second file, utilize a primary hash identifier to identify a lookup entry within a lookup structure associated with the second file; in response to identifying the lookup entry, utilize the lookup entry to process the write operation; and in response to not identifying the lookup entry, traverse a file system tree of the file system to determine a reference count for the second file to utilize for determining how to process the write operation”, the claim 19 states additional steps for the computing device of the claim 15 “wherein the first hash identifier and the second hash identifier are stored within a hash identifier list for the second file; and wherein the machine executable code causes the computing device to: truncate the hash identifier list based upon a criteria being met”, the claim 20 states additional steps for the computing device of the claim 15 “in response to a page associated with the second file being scavenged, modify a lookup entry associated with the page”.
.
Therefore, the claims 1-20 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US PGPUB 20170308305) in view of Schmuck et al (US Patent 6032216). 

As per claim 1:
Goel teaches:
“A method comprising” (Claim 1] (a method comprising))
 “receiving a write operation to write data to a page maintained by a file system implementing hierarchical reference counting for pages within storage” (Paragraph [0039] and Paragraph [0042] (the protocol layer receives,  processes the write request and a reference count for the existing extent for the appropriate volume layer instance for storage of a dense tree metadata structure))
 “performing a lookup within a lookup structure utilizing information related to the page to identify a lookup entry within the lookup structure” (Paragraph [0042] (lookup a table entry having an extent key identifying a storage location on SSD for the extent))
 “and implementing the write operation based upon the reference count” (Paragraph [0039] and Paragraph [0055] (the write request may be issued by host and directed to a LUN stored on the storage arrays of the cluster and each index entry at level N of the tree is configured to point to (reference) a metadata page at level N+1 of the tree where the header contains per level information, such as reference counts associated with the extents)).
Goel does not EXPLICITLY disclose: comparing a lookup entry generation count within the lookup entry to a file system info generation count within a file system info object for a volume associated with the page; in response to the lookup entry generation count not matching the file system info generation count, traversing a file system tree of the file system to determine a reference count for the page. 
However, in an analogous art, Schmuck teaches:
“comparing a lookup entry generation count within the lookup entry to a file system info generation count within a file system info object for a volume associated with the page” (Col 9 Lines 19-29 (whenever a new record is added to a hash bucket, the records that are moved to the new hash bucket keep their original hash tree level values as well and by comparing the hash tree level values associated with a particular record with the hash tree level stored in the hash bucket header, it is determined whether the record was inserted before or after the bucket was last split))
“in response to the lookup entry generation count not matching the file system info generation count, traversing a file system tree of the file system to determine a reference count for the page” (Col 9 Lines 37-41 and Col 10 Lines 54-58 (when a record is moved to a new hash bucket, it stores the record in the new bucket at the same relative offset as in the original hash bucket, together with the hash tree levels, a newly inserted or deleted record may or may not be found depending on the position of the record (hash bucket and offset) and the timing of the insert/delete relative to the hash tree traversal by the sequential scan)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Schmuck and apply them on teachings of Goel for “comparing a lookup entry generation count within the lookup entry to a file system info generation count within a file system info object for a volume associated with the page; in response to the lookup entry generation count not matching the file system info generation count, traversing a file system tree of the file system to determine a reference count for the page”.  One would be motivated as it provides several major advantages over previous parallel and cluster file systems and provides the shortest available path for moving the data from the disk to/from the using application. (Schmuck, Col 4 Lines 15-21).

As per claim 2:
Goel and Schmuck teach the method as specified in the parent claim 1 above. 
Goel further teaches:
“in response to the lookup entry generation count matching the file system info generation count, bypassing the traversal of the file system tree and processing the write operation based upon the lookup entry” (Paragraph [0042] (the persistence layer, the volume layer, or the cluster layer may perform operations that implement the extent metadata selection when a table entry with a matching extent key is found, then the SSD location mapped from the extent key is used to retrieve an existing extent from SSD where the table entry for the existing extent contains a reference count)).

As per claim 3:
Goel and Schmuck teach the method as specified in the parent claim 1 above. 
Goel further teaches:
“in response to the reference count being greater than one, implementing the write operation as a copy-on-write operation” (Paragraph [0076] (reference counts are maintained for each level of the dense tree as a whole, which requires copying an entire level when any page of that level diverges between the parent volume and the snapshot/clone and copying of the in-core portion and level  involves the copy-on-write (COW) operation)).

As per claim 4:
Goel and Schmuck teach the method as specified in the parent claim 1 above. 
Goel further teaches:
“in response to the reference count being equal to one, implementing the write operation to write the data to the page” (Paragraph [0039] and Paragraph [0069] (a reference count value of 1 may indicate an unshared level between the volumes (i.e., has only one reference) and the write request may be issued by host and directed to a LUN stored on the storage arrays of the cluster)).

As per claim 5:
Goel and Schmuck teach the method as specified in the parent claim 1 above. 
Schmuck further teaches:
“wherein the information comprises a file system identifier, a level of the page within the file system tree, and a file block number, and wherein the page corresponds to an inofile block” (Col 1 Lines 30-34 and Col 26 Lines 52-57 (an inode contains the attributes of the file (a file system identifier, a level of the page within the file system tree, and a file block number) plus a series of pointers to areas of disk which contain the data which makes up this file where an inode may be supplemented by indirect blocks which supplement the inode and the AttrRef stored in the inode of a file "f" contains the location of the entry that holds the attribute data for "f" in the AttrFile)).

As per claim 6:
Goel and Schmuck teach the method as specified in the parent claim 1 above. 
Goel further teaches:
“wherein the information comprises a hash identifier, a level of the page within the file system tree, and a file block number, and wherein the page corresponds to a user file” (Paragraph [0048] (each extent key is processed by the volume layer to implement the bucket mapping technique that translates the extent key to an appropriate extent store instance responsible for storing the requested extent and each extent key may be substantially identical to the hash value associated with the extent)).

As per claim 7:
Goel and Schmuck teach the method as specified in the parent claim 1 above. 
Goel further teaches:
“in response to creating a snapshot of the volume, increasing the file system info generation count” (Paragraph [0018] and Paragraph [0019] (creation of a snapshot/clone may include copying an in-core portion and a level of the parent dense tree to the snapshot/clone dense tree using a copy-on-write (COW) operation) and reference counts that are acquired (e.g., increase in a reference count value) on the extent keys as a result of the COW)).

As per claim 8:
Goel and Schmuck teach the method as specified in the parent claim 1 above. 
Goel further teaches:
“in response to receiving a read operation targeting the page” (Paragraph [0032] (a read or write request, may be directed to a LUN))
“implementing the read operation based upon the lookup entry generation count being less than or equal to the file system info generation count” (Paragraph [0042] (lookup a table entry having an extent key identifying a storage location for the extent and If a table entry with a matching extent key is found, then the SSD location mapped from the extent key is used to retrieve an existing extent)).

As per claim 9:
Goel and Schmuck teach the method as specified in the parent claim 1 above. 
Goel further teaches:
“performing a snapshot delete operation to delete a snapshot of the volume” (Paragraph [0078] (extents keys associated with data entries of the shared metadata pages may also be decremented for snapshot/clone delete)).

As per claim 11:
Goel teaches:
“A non-transitory machine readable medium comprising instructions, which when executed by a machine, causes the machine to” (Paragraph [0094] (the components and/or elements can be implemented as software encoded on a non-transitory computer-readable medium having program instructions executing on a computer to))
“store a lookup entry clone generation count within a lookup entry for a page maintained by a file system implementing hierarchical reference counting for pages within storage, wherein the page comprises data of the file” (Paragraph [0018] and Paragraph [0019] (creation of a snapshot/clone may include copying an in-core portion and a level of the parent dense tree to the snapshot/clone dense tree using a copy-on-write (COW) operation, each extent key is a unique identifier associated with a storage location on storage devices and the snapshot/clone includes reference counts that are acquired on the extent keys as a result of the COW of the level))
 “and in response to cloning the file to create a cloned file having a second file identifier” (Paragraph [0018] (the snapshot/clone diverges from the parent volume (a second file identifier), reference counts that are acquired  on the extent keys as a result of the COW of the level)).
Goel does not EXPLICITLY disclose: store an inode generation count within an inode associated with a file having a first file identifier; increase the inode generation count within the inode. 
However, in an analogous art, Schmuck teaches:
“store an inode generation count within an inode associated with a file having a first file identifier” (Col 1 Lines 30-34 (an inode contains the attributes of the file plus a series of pointers to areas of disk which contain the data which makes up this file and may be supplemented by indirect blocks which supplement the inode with additional pointers))
“increase the inode generation count within the inode” (Col 28 Lines 17-19 (the reference count would be incremented when an AttrRef referring to the entry is stored in a file's inode)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Schmuck and apply them on teachings of Goel for “store an inode generation count within an inode associated with a file having a first file identifier; increase the inode generation count within the inode”.  One would be motivated as it provides several major advantages over previous parallel and cluster file systems and provides the shortest available path for moving the data from the disk to/from the using application. (Schmuck, Col 4 Lines 15-21).

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 6 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 8 above.

As per claim 14:
Goel and Schmuck teach the non-transitory medium as specified in the parent claim 11 above. 
Schmuck further teaches:
“in response to receiving a write operation targeting the page, processing the write operation utilizing a lookup entry based upon the lookup entry clone generation count matching the inode generation count” (Col 26 Lines 52-57 (the AttrRef stored in the inode of a file "f" contains the location of the entry that holds the attribute data for "f" in the AttrFile, represented by the offset of the entry in the AttrFile)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US PGPUB 20170308305) in view of Schmuck et al (US Patent 6032216) and in further view of Prahlad et al (US PGPUB 20190179805). 

As per claim 10:
Goel and Schmuck teach the method as specified in the parent claim 1 above. 
Goel and Schmuck does not EXPLICITLY disclose: in response to receiving a snapshot restore operation to restore the file system to a state captured within a snapshot, traverse the lookup structure to invalidate lookup entries that have entry generation counts greater than a target file system info generation count of the snapshot. 
However, in an analogous art, Prahlad teaches:
 “in response to receiving a snapshot restore operation to restore the file system to a state captured within a snapshot, traverse the lookup structure to invalidate lookup entries that have entry generation counts greater than a target file system info generation count of the snapshot” (Paragraph [0006], Paragraph [0007] and Paragraph [0008] (restore primary copy data from a snapshot taken at a given point in time, users may also return the current file system to the prior state of the file system that existed when the snapshot was taken where the snapshot may simply create pointers that are able to map files and directories to specific disk blocks and in the case of snapshots, when a block changes in primary storage, the block is copied to secondary storage before the block is overwritten in primary storage and the snapshot mapping of file system data is updated to reflect the changed block(s) (invalidate lookup entries that have entry generation counts greater than a target file system)  at that particular point in time)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Prahlad and apply them on teachings of Goel and Schmuck for “in response to receiving a snapshot restore operation to restore the file system to a state captured within a snapshot, traverse the lookup structure to invalidate lookup entries that have entry generation counts greater than a target file system info generation count of the snapshot”.  One would be motivated as once a snapshot has been taken, subsequent changes to the file system typically do not overwrite the blocks in use at the time of snapshot where the initial snapshot may use only a small amount of disk space to record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system. (Prahlad, Paragraph [0008]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US PGPUB 20170308305) in view of Emberson et al (US PGPUB 20170300550). 

As per claim 15:
Goel teaches:
“A computing device comprising” (Paragraph [0002] (a storage system typically includes one or more storage devices))
“a memory comprising machine executable code” (Paragraph [0026] (the memory may include memory locations that are addressable by the CPU for storing software programs and data structures))
“and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device to” (Paragraph [0025] (one or more central processing units (CPUs) coupled to a memory))
 “assign a first hash identifier and a first file identifier to a first file” (Paragraph [0048] (each extent key is processed by the volume layer to implement the bucket mapping technique that translates the extent key to an appropriate extent store instance responsible for storing the requested extent and each extent key may be substantially identical to the hash value associated with the extent)))
 “clone the first file to create a second file” (Paragraph [0018] (, the snapshot/clone may be represented as an independent volume, and embodied as a respective read-only copy (snapshot) or read-write copy (clone) of a parent volume).
 Goel does not EXPLICITLY disclose: and assign the first hash identifier to the second file, a second hash identifier to the second file, and a third hash identifier to the first file, wherein the assignment of the first hash identifier is retained for the first file. 
However, in an analogous art, Emberson teaches:
“and assign the first hash identifier to the second file, a second hash identifier to the second file, and a third hash identifier to the first file, wherein the assignment of the first hash identifier is retained for the first file” (Paragraph [0057] and Paragraph [0082] (the deduplicate data objects previously stored on any storage system by including instructions that read one or more first files a stored on the remotely disposed storage system, divide the one or more first files into one or more first file data objects, and create one or more first file hash values for the one or more first file data objects, and an exemplary relation between the hashes (e.g. H1-H8) (which are stored in a separate deduplication table) and two separate data objects D1 and D2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Emberson and apply them on teachings of Goel for “and assign the first hash identifier to the second file, a second hash identifier to the second file, and a third hash identifier to the first file, wherein the assignment of the first hash identifier is retained for the first file”.  One would be motivated as the circuitry is provided to receive an indication to clone a portion of the received files and in response to the indication to clone the portion of the received files, the clone operation is performed by storing in records of a second storage table, a key for each cloned file referring to the same set of hash values and location addresses as the corresponding original file. (Emberson, Paragraph [0007]).

As per claim 16:
Goel and Emberson teach the computing device as specified in the parent claim 15 above. 
Emberson further teaches:
“insert a lookup entry for the first file within a lookup structure, wherein the lookup entry is inserted into the lookup structure as a function of the first hash identifier, a level of the first file within a file system tree, and a file block number” (Paragraph [0005] (a location pointer for the received data is stored in an entry within the table along with hash of the received data, when a duplication of the received data is detected, an entry is stored in the table containing the hash and an index pointing to the location where the duplicated file is stored)).

As per claim 17:
Goel and Emberson teach the computing device as specified in the parent claim 15 above. 
Emberson further teaches:
“in response to receiving a read operation targeting the second file, sequentially utilizing hash identifiers, including the first hash identifier and the second hash identifier, within a hash identifier list according to an ordering of the hash identifiers to identify a corresponding lookup entry within a lookup structure” (Paragraph [0044] (one of the one or more additional files that include one or more second data objects, if the one or more second data objects are identical to one or more data objects previously stored on the one or more remotely disposed storage systems by comparing one or more hash values for the one or more second data objects against one or more hash values stored in one or more records of the storage table)).

As per claim 18:
Goel and Emberson teach the computing device as specified in the parent claim 15 above. 
Emberson further teaches:
“in response to receiving a write operation targeting the second file, utilize a primary hash identifier to identify a lookup entry within a lookup structure associated with the second file” (Paragraph [0057] (in response to the receipt from the networked computing device of the another of the one or more files including the one or more second data objects, determine if the one or more second data objects were previously stored on one or more remotely disposed storage systems by comparing one or more hash values))
“in response to identifying the lookup entry, utilize the lookup entry to process the write operation” (Paragraph [0057] (the filenames of the second files are stored in the file table along with the location addresses of the duplicate data objects (from the first files) and the location addresses of the unique data objects from the second files))
“and in response to not identifying the lookup entry, traverse a file system tree of the file system to determine a reference count for the second file to utilize for determining how to process the write operation” (Paragraph [0062] and Paragraph [0063] (each data block hash is looked up in a table mapping block hashes that have already been encountered to data location addresses in the cloud object store, If the hash is not found in the table, then the data block is compressed using a lossless text compression algorithm and the data objects  are then stored into the underlying object store)).

As per claim 19:
Goel and Emberson teach the computing device as specified in the parent claim 15 above. 
Emberson further teaches:
“wherein the first hash identifier and the second hash identifier are stored within a hash identifier list for the second file” (Paragraph [0044] (one or more hash values for the one or more second data objects against one or more hash values stored in one or more records of the storage table (hash identifier list))).
“and wherein the machine executable code causes the computing device to: truncate the hash identifier list based upon a criteria being met” (Paragraph [0114] (during each test, the software is free to update any of the data in the clone of the dataset, without interfering with other tests, or with the original data and after the test the clone can be removed)).

As per claim 20:
Goel and Emberson teach the computing device as specified in the parent claim 15 above. 
Goel further teaches:
“in response to a page associated with the second file being scavenged, modify a lookup entry associated with the page” (Paragraph [0092] and Paragraph [0093] (the commonality of storage space between a clone (or snapshot), its parent volume (active file system) is removed or negated from the computation and requires removal of the metadata (lookup entry associated with the user data))).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathews et al, (US PGPUB 20210342298), it comprises a processing device configured to generate a tree structure characterizing relationships between storage objects in a storage system represented as logical page nodes specifying respective logical page addresses, arrays of pointers to other logical page addresses, snapshot group identifiers, and logical extent offsets. The processing device is also configured to traverse the generated tree structure to identify (i) a given logical page node specifying a given logical page address, snapshot group identifier and logical extent offset from a query and (ii) other ones of the logical page nodes that specify the given snapshot group identifier and logical extent offset and comprise a pointer to the given logical page address in its associated array of pointers.
Wang et al, (US PGPUB 20160350006), a deduplication storage system with snapshot and clone capability includes storing logical pointer objects and organizing a first set of the logical pointer objects into a hierarchical structure. A second set of the logical pointer objects may be associated with corresponding logical data blocks of a client data object. The second set of the logical pointer objects may point to physical data blocks having deduplicated data that comprise data of the corresponding logical data blocks. Some of the logical pointer objects in the first set may point to the logical pointer objects in the second set, so that the hierarchical structure represents the client data object.
Esaka et al, (US PGPUB 20140379672), the file storage system includes a controller and a volume storing a plurality of files, the volume including a first directory storing a first file and a second file and a second directory storing a third file being created. The controller migrates actual data of the second file to the third file, sets up a management information of the second file so that the third file is referred to when the second file is read, and if the sizes of actual data of the first file and the actual data of the third file are identical and the binaries of the actual data of the first file and the actual data of the third file are identical. 
Kirshenbaum Evan, (US PGPUB 20110035376), to provide a data store, nodes representing respective chunks of files are stored in a predefined structure that defines relationships among the nodes, where the files are divided into the chunks. The nodes are collected into plural groups stored in persistent storage, where some of the nodes are collected into a particular one of the groups according to a locality relationship of the some of the nodes. 
Colgrove et al, (US PGPUB 20210334206), a storage controller is configured to receive, from a host computing device, a request to perform a bulk array task and in response to receiving the request, store an indication relating old keys of a mapping table to new keys, wherein both the old keys and the new keys correspond to the request. The storage controller is also configured to convey a response indicating completing of the request without prior access of user data and update the mapping table to replace the old keys with the new keys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163